NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT



RAMON VENEGAS,                               )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D18-37
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed March 27, 2019.

Appeal from the Circuit Court for
Hillsborough County; Nick Nazaretian and
Jennifer Gabbard, Judges.

Howard L. Dimmig, II, Public Defender,
and Robert D. Rosen, Assistant Public
Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Dawn A. Tiffin, Assistant
Attorney General, Tampa; and Cynthia
Richards, Assistant Attorney General,
Tampa (substituted as counsel of record),
for Appellee.


PER CURIAM.

             Affirmed.

BLACK, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.